DETAILED ACTION
The amendment filed on 1-20-2020 is acknowledged. Claims 1 and 4 have been amended. Claims 1, 4, 6-7, 9-12, 14, 16-18, 25, 29, 31-32 and 39-43 are pending. Claims 6-7, 9-12, 14, 16-18, 25, 29, 31-32 and 39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 4 and 42-43 are currently under examination. 

Claim Rejections Withdrawn
The rejection of claims 1 and 42 under 35 U.S.C. 102(a)(1) as being anticipated by Tal et al. (WO 2010/150242) is withdrawn in light of the amendment thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Pavao on 3-4-2021.

The application has been amended as follows: 
In the claims:

	Claims 6-7, 9-12, 14, 16-18, 25, 29, 31-32 and 39-41 have been canceled.


Conclusion

Claims 1, 4 and 42-43 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 4, 2021